PER CURIAM.
This is a disciplinary proceeding brought by The Florida Bar. The respondent, Hugh F. Duval, has not filed a petition for review. The respondent was found guilty of three counts of unethical conduct by the referee who recommends disbarment for the third and most serious violation.
The findings of fact of the referee for each of the three counts are summarized as follows:
In the first count it was determined that respondent in a criminal case had received $1500 of a $2500 fee; he talked with his client only one time for a period of twenty-five minutes before the trial date and thereafter failed to appear for his client although numerous attempts were made to contact him by the state attorney.
As to the second count, the respondent was employed to foreclose a lien and received the sum of $2000 for his total fee in concluding that type of proceeding. The respondent delayed filing the necessary suit and thereafter was unavailable to his client, necessitating the court to appoint counsel to represent his client. The referee found that the fee was excessive and that a proper charge would have been $500 for the services performed.
The third, most serious count concerns a defalcation of $15,000 in a real estate transaction in which the respondent acted as an escrow agent for the said sum. The transaction was not consummated, and although demand was repeatedly made upon the respondent for the return of the $15,000, he refused to do so, resulting in a civil suit being filed and a personal judgment being entered against him for said sum. Prior to the entry of the judgment, *806the trial court had entered numerous orders directing the respondent to respond and to turn over the escrow funds to the proper party.
Upon these findings of fact, the referee found the respondent guilty of violating Disciplinary Rules 2-110(A)(3) and 6-101(A)(3) for the conduct described in Count I; 1 — 102(A)(5), 1-102(A)(6), 2-106(B) and 2-110(A)(3) for the conduct described in Count II; and 1-102(A)(4), 1-102(A)(5), 1-102(A)(6), 9-102(B)(3), 9-102(B)(4), and Rules 11.02(3)(a) and 11.02(4) of The Florida Bar’s Integration Rule for the conduct described in Count III.
The referee recommended that the respondent be publicly reprimanded for the conduct described in Count I, suspended for six months and required to refund $1500 as to Count II, and disbarred for the conduct described in Count III.
We have reviewed the record in these proceedings and approve the findings and recommendations of the referee. Accordingly, Hugh F. Duval is hereby disbarred. The disbarment shall be effective on November 13, 1978, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business. The filing of a motion for rehearing shall not alter the effective date of this disbarment.
Execution is directed to issue for the costs of these proceedings against the respondent, in the amount of $2,645.94.
It is so ordered.
ENGLAND, C. J., and ADKINS, OVER-TON, SUNDBERG and ALDERMAN, JJ., concur.